Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered June 27, 1995, convicting defendant upon his plea of guilty of the crime of robbery in the third degree.
Defendant pleaded guilty to robbery in the third degree and *762was sentenced to 1 to 3 years in prison. Defense counsel seeks to be relieved of further representing defendant on the basis that there are no nonfrivolous issues that may be raised on appeal. Based upon our review of the record, we agree. The transcript of the plea allocution discloses that defendant entered a knowing, voluntary and intelligent plea of guilty to the subject crime. Moreover, the sentence imposed was neither harsh nor excessive under the circumstances presented. Accordingly, the judgment must be affirmed and defense counsel’s application for leave to withdraw granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mikoll, Mercure, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.